State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 28, 2016                   106326
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JAMES CONLEY,
                    Appellant.
________________________________


Calendar Date:   December 15, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


      John Ferrara, Monticello, for appellant, and appellant
pro se.

      James R. Farrell, District Attorney, Monticello (Michael J.
Andreani of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Sullivan
County (McGuire, J.), rendered November 12, 2013, convicting
defendant upon his plea of guilty of the crimes of course of
sexual conduct against a child in the first degree and incest in
the first degree.

      Defendant pleaded guilty to course of sexual conduct
against a child in the first degree and incest in the first
degree and waived his right to appeal. County Court thereafter
sentenced him to two concurrent prison terms of 18 years, to be
followed by 20 years of postrelease supervision. Defendant now
appeals.
                              -2-                  106326

      We affirm. Defendant's valid and uncontested waiver of the
right to appeal the judgment of conviction and sentence precludes
both his challenge to the agreed-upon sentence as harsh and
excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v
Morrison, 106 AD3d 1201, 1202 [2013], lv denied 23 NY3d 1065
[2014]) and his challenge to County Court's denial of his
application to redact certain information contained in the
presentence investigation report (see People v Joslin, 130 AD3d
1093, 1093-1094 [2015], lv denied 26 NY3d 1009 [2015]; People v
Guyette, 121 AD3d 1430, 1431 [2014]). To the extent that
defendant argues in his pro se brief that his plea was not
knowing, intelligent and voluntary because it was coerced, this
issue is unpreserved for our review as the record does not
reflect that he made an appropriate postallocution motion (see
People v Colon, 106 AD3d 1367, 1368 [2013]; People v Morelli, 46
AD3d 1215, 1216 [2007], lv denied 10 NY3d 814 [2008]). Further,
the narrow exception to the preservation rule is inapplicable
here, as defendant did not make any statements during the plea
colloquy that cast doubt upon his guilt or otherwise called into
question the voluntariness of his plea (see People v Kormos, 126
AD3d 1039, 1040 [2015]; People v Cajigas, 123 AD3d 1299, 1300
[2014]). Defendant's remaining claims, to the extent they are
properly before us, have been considered and found to be without
merit.

     Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court